KAUFMAN, District Judge.
The motion is granted to dismiss the complaint for non-compliance with Rule 8(a) and (e) of the Federal Rules of Civil Procedure, 28 U.S.C.A., with leave to plaintiffs to file an amended complaint.
The enumeration of writings, plays and the like contained in Paragraph 6(a) and (b) of the complaint should be omitted as evidentiary. Paragraph 18 should be omitted as inadequately linked to the present conspiracy. Paragraph 20 (including Appendix C-l), that portion of Paragraph 21 which recites Mr. Warner’s testimony (including Appendix C-2), the last sentence of Paragraph 22 (including Appendix C-3), that portion of Paragraph 24 which recites Mr. Hughes’ testimony (including Appendix C-5), and Paragraphs 25 and 26 (including Appendix C-4 and C-6) should be omitted as evidentiary.
The form of complaint has been considered with the widest latitude allowed to the pleader and, accordingly, except as above indicated, no other amendment is specifically directed. Nevertheless, on the amendment of the complaint, serious consideration should be given by the plaintiff to a greater degree of conciseness and directness of allegation, particularly to avoid argumentativeness when the purpose is to plead the meaning or effect of acts and documents.
Settle order on notice.